


Exhibit 10.46

 

AGREEMENT

 

This Agreement sets forth the terms upon which the business of Rainbow DBS
(“Rainbow DBS”) will be funded and conducted during the period March 1, 2005
through March 31, 2005.

 

The funding authorization for Rainbow DBS expired on February 28, 2005.  The
Board of Directors (the “Board”) of Cablevision Systems Corporation
(“Cablevision”) has authorized and directed the shutdown of Rainbow DBS.

 

The parties hereto agree as follows:

 

Agreement on Baseline Plan:

 

Cablevision and Charles F. Dolan (“Dolan”) intend to work together in an open
and cooperative manner to finalize the separation of Rainbow DBS from
Cablevision. Cablevision has begun the shutdown of the business of Rainbow DBS.
No new shutdown actions will be undertaken. The business will continue to be
operated in accordance with the budget of Required Costs for March agreed to by
Cablevision and Dolan (the “Baseline Plan”), subject to modification as provided
below. Cablevision and Dolan agree not to take any actions, directly or
indirectly, that are inconsistent with the Baseline Plan, except that Dolan may
cause actions inconsistent with the Baseline Plan to be taken as provided below
under “Expenditures” and “Commitments and Changes”.

 

 

 

Expenditures:

 

The Rainbow DBS business shall continue to make the expenditures that would have
been incurred under the Baseline Plan. Expenditures above such amounts
(“Additional Expenditures”) shall be made only if authorized by the Chief
Financial Officer of Cablevision or his designee (the “CFO”), which
authorization shall be provided if the CFO is satisfied that cash or Funding
Shares are on deposit with

 

--------------------------------------------------------------------------------


 

 

 

Cablevision (excluding Segregated Shares) with a Market Value adequate to pay
such Additional Expenditures. The CFO shall act reasonably and promptly.

 

 

 

Funding:

 

Dolan shall fund the Additional Expenditures. On a daily basis, Cablevision
shall effect Dolan’s funding of the Additional Expenditures by withdrawing cash
deposited with Cablevision by Dolan in an amount equal to such Additional
Expenditures or withdrawing and canceling shares of Class A Common Stock and
Class B Common Stock deposited with Cablevision by Dolan (the “Funding Shares”)
with a Market Value equal to the amount of such Additional Expenditures. The
funding amount on any day shall first come from any unsegregated cash on
deposit, then from any unsegregated shares of Class A Common Stock, and then
from any shares of unsegregated Class B Common Stock.

 

 

 

Commitments and Changes:

 

Rainbow DBS shall make no commitments or other agreements and shall not alter
the Baseline Plan or reverse actions previously taken in accordance with the
Baseline Plan, in each case without the prior written approval of the CFO. The
CFO shall provide the required written approval if the CFO is satisfied that
sufficient cash or Funding Shares are on deposit to fully pay the costs of such
action. The CFO shall act reasonably and promptly. If such an action is
approved, the CFO shall segregate that cash or those Funding Shares, which shall
then be unavailable for any other purpose (“Segregated Cash” and “Segregated
Shares”). The CFO shall use the Segregated Cash and Segregated Shares to pay the
costs associated with the actions that gave rise to the segregation.

 

 

 

Funding Shares:

 

Dolan shall deliver to Cablevision by the close of business on March 9, 2005
cash

 

2

--------------------------------------------------------------------------------


 

 

 

and/or shares of Class A Common Stock or Class B Common Stock free and clear of
any liens, claims and encumbrances and together with a stock power duly endorsed
to Cablevision and having a Market Value of $10 million. Dolan may substitute
cash for unsegregated Funding Shares at any time by depositing cash in an amount
equal to the Market Value of the Funding Shares to be withdrawn.

 

“Market Value” means the arithmetic average of the closing price of the Class A
Common Stock on The New York Stock Exchange over the 10 New York Stock Exchange
trading days preceding the date of any determination (or in the case of a
substitution of cash for Funding Shares, the closing price on the day prior to
the date of substitution).

 

 

 

Corporate Controls:

 

As with every subsidiary of Cablevision, Rainbow DBS is and shall remain subject
to the management and internal controls of Cablevision. Cablevision shall
continue to have the right to contact and deal with any employee, consultant,
vendor, supplier or customer of Rainbow DBS. Neither Dolan nor Tom Dolan shall,
directly or indirectly, give any instruction or take any action inconsistent
herewith. The actions of Cablevision under the Baseline Plan shall be
coordinated with Tom Dolan through advance notification of those actions.

 

 

 

Termination:

 

This Agreement shall terminate at 5:00 P.M. New York City time on March 31,
2005. Dolan shall have the right to terminate this Agreement at any earlier
time. Upon any termination (i) any cash or Funding Shares not previously
cancelled, other than Segregated Cash or Segregated Shares, shall be returned to
Dolan, and (ii) the shutdown of Rainbow DBS shall be implemented immediately.
Cablevision may terminate this Agreement immediately upon the

 

3

--------------------------------------------------------------------------------


 

 

 

occurrence of any breach of the terms hereof by Dolan or Tom Dolan. Upon any
termination, the Segregated Cash and Segregated Shares shall be held as security
against claims arising out of the commitments or actions that gave rise to their
segregation.

 

 

CABLEVISION SYSTEMS CORPORATION

 

 

By:

 

 

 

Name: Hank J. Ratner

 

 

Title: Vice Chairman

 

 

 

 

 

Charles F. Dolan

 

 

 

 

Thomas C. Dolan

 

4

--------------------------------------------------------------------------------
